Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 5-9 are pending and examined on the merits.  The amendment filed 14 February 2022 overcomes the objections and rejections of 18 November 2021 for the following reasons.  The claim objections are overcome because claim 4 is cancelled and claim 7 now contains searched subject matter.  The rejection under 35 U.S.C. 112 (a) is overcome because claims 10-13 have been cancelled and prodrug has been removed from the claims.  The rejection under 35 U.S.C. 102 is overcome because the prior art is different in two respects now, the substituent chloro and the point of attachment.  Huang does not teach that F can replace Cl.  In newly amended claim 1 R1 cannot be Cl..  In the other 35 U.S.C. 102 rejections, n is zero.  In newly amended claim 1, n is one.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 25 February 2022.
The application has been amended as follows: 
In claim 1, amend the text “[2-(2-pyridinylamino)ethyl]amino” to -- 2-(2-pyridinylamino)ethyl--.
In claim 5, amend the text “claim 1, R2 is” to --claim 1, wherein R2 is--.
In claim 5, remove the text “In a further embodiment, Ra is H; Rc is hydroxyC1.4alkyl.”
Add new claim 14: The compound of claim 1, wherein Ra is H and Rc is hydroxyC1.4alkyl.
Allowable Subject Matter
Claims 1-3, 5-9, and 14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699